DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 12 recites the second alignment portion comprises an elliptical groove and the first alignment portion comprises an elliptical protrusion. The specification does not discuss an elliptical groove or an elliptical protrusion. Additionally, the drawings do not clearly show an elliptical groove or an elliptical protrusion. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 3, 5 – 7, 9, 10, 13 – 16, and 18 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2012/0181224 to Rapin (hereinafter referred to as Rapin).
	In regard to claims 1 and 13, as shown in figure 1, Rapin discloses a filtration system (20) having a housing (24, 28). The housing has a first housing end and a second housing end, and defines a central compartment therein. The housing includes a diaphragm member (59) that forms a first alignment portion disposed on the first housing end. A filter element (30) is positioned within the central compartment of the housing. The filter element has a first filter end and a second filter end. The filter element includes a filter media (71) and an upper end cap (73) that forms a second alignment portion. As shown in figures 1 – 10, the second alignment portion (59) is complementary to the first alignment portion (59). The distal end (92) of the upper end cap can be considered to include a first sealing surface and a second sealing surface. The distal end (92) has an undulating surface so that the second alignment portion has a variable cross-section such that a distance between the first sealing surface and the second sealing surface varies along at least a portion of the second alignment portion. The first alignment portion (59) includes a complimentary shoulder (114) so that the variable cross-section is complimentary to the first alignment portion of the housing such that the second alignment portion aligns with the first alignment portion of the housing to provide for engagement of a radial seal (90) between the filter element and the housing when the filter element is properly installed within the housing. 
	In regard to claims 2 and 14, the first filter end includes tabs (119) with a surface that has a substantially lateral planar portion that is substantially normal to a central axis 
	In regard to claim 3, the undulating surface of the second alignment portion can be considered to be angled with respect to a lateral plane that is substantially normal to a central axis of the filter element. The angled second alignment portion includes a first alignment end and a second alignment end, with the first alignment end disposed closer than the second filter end than the second alignment end. 
	In regard to claim 5, each undulating portion of the shoulder (114) can be considered to form an alignment portion. Thus, the housing can be considered to include a third alignment portion disposed on the first housing end and opposite of the first alignment portion. The third alignment portion is identical in contour to the first alignment portion. Similarly, each undulating portion of the distal end (92) of the upper end cap (73) can be considered to form an alignment portion. Thus, the filter element can be considered to include a fourth alignment portion on the first filter end that is disposed opposite of the second alignment portion. The fourth alignment portion is identical in contour to the second alignment portion. The fourth alignment portion can form a radial seal with the filter alignment portion or the third alignment portion of the housing when the filter element is properly installed within the housing. 

	In regard to clams 7 and 15, the undulating surface of the second alignment portion can be considered to a first end and a second end and an angled portion therebetween. The first end is disposed at a first height along a central axis of the filter element and the second end is disposed at a second height, wherein the first height is disposed above the second height. The difference in the first height and the second height provides for engagement of the radial seal (90) between the filter element and the housing when the filter element is properly installed in the housing. 
	In regard to claims 9 and 18, the filter element (30) includes an end cap (73) disposed on the first filter end, as discussed above. The undulating surface of the shoulder (114) causes the first alignment portion to include a first end, a second end, and an angled portion disposed between the first end and the second end. The distal end (92) of the end cap (73) has an undulating surface such that the end cap includes a first cap end, a second cap end, and an angled cap portion. The first end is disposed at a first height along a central axis of the filter element and the second end is disposed at a second height, wherein the first height is disposed above the second height. The first cap end is disposed at a first cap height along the central axis and the second cap end is disposed at a second cap height, wherein the first cap height is disposed above the second cap height.

	In regard to claim 19, as shown in figure 1, Rapin discloses a filtration system (20) having a housing (24, 28). The housing has a first housing end and a second housing end, and defines a central compartment therein. The housing includes a diaphragm member (59) that forms a first alignment portion disposed on the first housing end. The first alignment portion (59) includes a first surface (114) with a first height that extends in a z-direction, the z-direction being perpendicular to an x-y plane, the x-y plane being normal to a central axis of the housing. A filter element (30) is positioned within the central compartment of the housing. The filter element has a first filter end and a second filter end. The filter element includes a filter media (71) and an upper end cap (73) that forms a second alignment portion with a second surface (92) having a second height that extends in the z-direction. As shown in figures 1 – 10, the second alignment portion (59) is complementary to the first alignment portion (59). The distal end (92) of the upper end cap can be considered to include a first sealing surface and a second sealing surface. The distal end (92) has an undulating surface so that the second alignment portion has a variable cross-section such that a distance between the first sealing surface and the second sealing surface varies along at least a portion of the second alignment portion. The first alignment portion (59) includes a complimentary shoulder (114) so that the variable cross-section is complimentary to the first alignment portion of the housing such that the second alignment portion aligns with the first alignment portion of the housing to provide for engagement of a radial seal (90) 
	In regard to claim 20, the first height of the first surface (114) varies in the z-direction and the second height of the second surface (92) varies in the z-direction in a direction complementary to the first height. Engagement of the radial seal can be considered to be varied in the z-direction. 
	In regard to claims 21 and 22, an undulating portion of the distal end (92) extends from each side of the tabs (119). Thus, the at least one contoured surface includes a first contoured surface and a second contoured surface each extending from the substantially lateral planar portion in the direction substantially perpendicular to the central axis of the filter element. 
	
Allowable Subject Matter
Claims 8, 11, 12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar filters and filter systems.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773